DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brunei Darussalam on 18 March 2019. It is noted, however, that applicant has not filed a certified copy of the BN/N/2019/0031 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In the title, the spelling of "ELECTROCHEMILUMNISCENCE" must be corrected to "ELECTROCHEMILUMINESCENCE".
The specification must explicitly provide the meaning of the abbreviation SWCNT.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, "Haptoglobin" must not be capitalized.
Regarding claim 6, "Tripropylamine" must not be capitalized.
Regarding claim 6, "chitosanmodified" either must be changed to "chitosan modified", or in the alternative, this limitation and all instances of "chitosan modified" must be changed to "chitosan-modified".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors.
Claim 1 recites the following limitation:
"…the electrochemiluminescence immunosensor comprising:
a nanocomposite of gold nanoparticles; 
a single-walled carbon nanotubes; 
one or more quantum dots; and 
a chitosan."

The formatting of this limitation and the use of separating semicolons imply that the nanocomposite is a nanocomposite of gold nanoparticles, and that the single-walled carbon nanotubes, the one or more quantum dots, and the chitosan are distinct from, and in addition to, the nanocomposite. However, this plain interpretation of the claim is at odds with the instant disclosure, which describes a "nanocomposite of gold nanoparticles, single-walled carbon nanotubes, quantum dots, and chitosan." It is unclear whether, contrary to the plain language of the claim, the nanocomposite also comprises the single-walled carbon nanotubes, the one or more quantum dots, and the chitosan.
Claim 1 recites the limitation "a [singular] single-walled carbon nanotubes [plural]." It is unclear whether the recited limitation is singular or plural.
Claim 2 recites the limitation "the quantum dots." There is insufficient antecedent basis for this limitation because claim 1 recites "one or more quantum dots." If the limitation "the…quantum dots" in claim 4 is interpreted as "the quantum dots," then this limitation lacks sufficient antecedent basis for the same reason.
Claim 3 recites the limitation "wherein the electrochemiluminescence immunosensor is label free." The specification teaches that the "immunosensor allows direct measurement of a target without the use of an enzyme or the need for pretreatment or labeling of the target" ([0044] of published application). Regarding claim 3, the scope of the electrochemiluminescence immunosensor does not comprise haptoglobin or another target analyte. Accordingly, the meaning of the electrochemiluminescence immunosensor being label free is unclear.
Claim 4 recites the limitation "the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan." There is insufficient antecedent basis for this limitation in the claim. The use of commas within this limitation is different from the limitations of claim 1, which are separated from one another by semicolons. Moreover, because the limitations "single walled carbon nanotubes," "quantum dots" and "chitosan" are not each preceded by an article, their intended interpretations are unclear.
Claims 4 and 5 recite the limitation "a carbon nanofibers screen-printed electrode." This limitation is grammatically incorrect, and its meaning unclear. If "carbon nanofibers" is an adjective that modifies "screen-printed electrode," then it must be changed to "carbon nanofiber". If "carbon nanofibers" is a noun, then the indefinite article "a" lacks number agreement, and other word(s) are missing. The limitation "the carbon nanofibers screen-printed electrode" in claim 6 is indefinite for the same reason.
Claim 4 is the following: "The electrochemiluminescence immunosensor of claim 1, wherein the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan forms a thin film with a carbon nanofibers screen-printed electrode by modifying thereof." It is unclear whether the limitation "forms a thin film…by modifying…" is an intended use of the claimed nanocomposite, or whether the recited "a carbon nanofibers screen-printed electrode" is a component of the claimed electrochemiluminescence immunosensor. It is unclear to what "thereof" refers.
Claims 5 and 7 recites the limitation "chitosan modified carbon nanofibers screen-printed electrode." Claim 6 recites the limitation "chitosanmodified carbon nanofibers screen-printed electrode". It is unclear whether the limitation "chitosan modified" modifies "carbon nanofibers" or "screen-printed electrode". It is unclear whether "carbon nanofibers" is a noun or an adjective. The overall meaning of the limitation is unclear.
Claim 5 is the following: "The electrochemiluminescence immunosensor of claim 1, further comprising [Ru(bpy)3]2+ as a luminophore on an interface of a carbon nanofibers screen-printed electrode and a nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan modified carbon nanofibers screen-printed electrode." Claim 5 clearly requires that the electrochemiluminescence immunosensor of claim 1 further comprises [Ru(bpy)3]2+. However, it is unclear what relationship the limitation "on an interface of…" has to the claimed limitations of the electrochemiluminescence immunosensor. Does the scope of the claim include "an interface of a carbon nanofibers screen-printed electrode and a nanocomposite…"?
Claim 7 recites the limitation "the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan modified carbon nanofibers screen-printed electrode." There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is the following: "The electrochemiluminescence immunosensor of claim 4, wherein the electrochemiluminescence immunosensor forms an immunocomplex on the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan modified carbon nanofibers screen-printed electrode." The meaning of this claim is completely unclear. How can an electrochemiluminescence immunosensor form an immunocomplex on something? What structure, if any, does this limitation imply? The limitation "the nanocomposite of…" lacks antecedent basis as set forth above, and it is unclear whether this nanocomposite is meant to be within the scope of the electrochemiluminescence immunosensor. If so, it is unclear how the electrochemiluminescence immunosensor can form something on itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rizwan 2019 ("Efficient double electrochemiluminescence quenching based label-free highly sensitive detection of haptoglobin on a novel nanocomposite modified carbon nanofibers interface," Sensing and Bio-Sensing Research; Available online 26 April 2019).
This reference appears to be authored by the two inventors and a non-inventor. It was available online before, but within a year of, the filing date of the application (16 March 2020).
Regarding claim 1, Rizwan 2019 discloses an electrochemiluminescence immunosensor for detecting haptoglobin in a biological sample (title, abstract), the electrochemiluminescence immunosensor comprising: 
a nanocomposite of gold nanoparticles, single-walled carbon nanotubes, one or more quantum dots, and a chitosan (abstract; Scheme 1, page 3).
Regarding claim 2, Rizwan 2019 discloses that the quantum dots are based on cadmium telluride (abstract; Scheme 1, page 3).).
Regarding claim 3, Rizwan 2019 discloses that the electrochemiluminescence immunosensor is label free (title; Scheme 1, page 3).
Regarding claim 4, Rizwan 2019 discloses that wherein the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan forms a thin film with a carbon nanofibers screen-printed electrode by modifying thereof (Scheme 1, page 3).
Regarding claim 5, Rizwan 2019 discloses [Ru(bpy)3]2+ as a luminophore on an interface of a carbon nanofibers screen-printed electrode and a nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan modified carbon nanofibers screen-printed electrode (abstract; section 2.1, page 2).
Regarding claim 6, Rizwan 2019 discloses tripropylamine as a coreactant on the interface of the carbon nanofibers screen-printed electrode and the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan modified carbon nanofibers screen-printed electrode (abstract; section 2.1, page 2).
Regarding claim 7, Rizwan 2019 discloses that the electrochemiluminescence immunosensor forms an immunocomplex on the nanocomposite of gold nanoparticles, single walled carbon nanotubes, quantum dots and chitosan modified carbon nanofibers screen-printed electrode (abstract; Scheme 1, page 3).

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo ("SWCNTs@GQDs composites as nanocarriers for enzyme-free dual-signal amplification electrochemical immunoassay of cancer biomarker," Analytica Chimica Acta; Available online 16 August 2018).
Regarding claim 1, Luo discloses an electrochemiluminescence immunosensor for detecting a biomarker in a biological sample, the electrochemiluminescence immunosensor comprising: 
a nanocomposite of gold nanoparticles [reduced graphene oxide-Au nanoparticles (rGO-Au NPs); abstract; Scheme 1; section 2.3.1); 
single-walled carbon nanotubes (abstract; Scheme 1); 
one or more quantum dots [peroxidase-like graphene quantum dots (GQDs); abstract; Scheme 1; section 2.3.2); and 
a chitosan ("10 μL of rGO-Au NPs composites, 10 μL of 0.2% chitosan solution was added onto GCE, respectively, each step followed by an air-drying process," section 2.3.4).
Regarding the limitation of "An electrochemiluminescence immunosensor for detecting [h]aptoglobin in a biological sample," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The scope of the claimed electrochemiluminescence immunosensor does not include an anti-Hp antibody.
Regarding claim 3, Luo discloses that the electrochemiluminescence immunosensor is label free (abstract; Scheme 1; "enzyme-free," title).
Regarding claim 4, if the indefinite limitation "forms a thin film with a carbon nanofibers screen-printed electrode by modifying thereof" is broadly interpreted as a method step or an intended use (rather than narrowly interpreted a "carbon nanofibers screen-printed electrode" as a component of the electrochemiluminescence immunosensor), then the electrode of Luo is capable of being used in a method step of forming "a thin film with a carbon nanofibers screen-printed electrode by modifying thereof."
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 7, if the indefinite limitation "forms an immunocomplex on the nanocomposite…" is broadly interpreted as a method step or an intended use, then the electrode of Luo is capable of being used in a method step of forming "an immunocomplex on the nanocomposite…" The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jie ("Electrochemiluminescence immunosensor based on nanocomposite film of CdS quantum dots-carbon nanotubes combined with gold nanoparticles-chitosan," Electrochemistry Communications 2010) in view of Rizwan 2018 ("AuNPs/CNOs/SWCNTs/chitosan-nanocomposite modified electrochemical sensor for the label-free detection of carcinoembryonic antigen," Biosensors and Bioelectronics; Available online 14 February 2018).
Regarding claim 1, Jie discloses an electrochemiluminescence immunosensor for detecting a protein (human IgG, abstract) in a biological sample, the electrochemiluminescence immunosensor comprising: 
a nanocomposite of gold nanoparticles (abstract, Scheme1A, sections 2.3 and 2.4); 
carbon nanotubes (abstract, Scheme1A, sections 2.3 and 2.4); 
one or more quantum dots (CdS QDs, abstract, Scheme1A, sections 2.3 and 2.4); and 
a chitosan (abstract, Scheme1A, sections 2.3 and 2.4).
Regarding the limitation of "An electrochemiluminescence immunosensor for detecting [h]aptoglobin in a biological sample," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The scope of the claimed electrochemiluminescence immunosensor does not include an anti-Hp antibody.
Jie does not disclose that the carbon nanotubes are single-walled, instead disclosing multi-walled carbon nanotubes (section 2.1).
In the analogous art of an immunosensor comprising gold nanoparticles, single-walled carbon nanotubes, and chitosan (abstract; Scheme 1), Rizwan 2018 teaches the following (page 212, right col., second para.):
With the continuous and rapid progress of nanoscience and nanotechnology in material sciences, carbon nanomaterials, particularly single-walled carbon nanotube (SWCNTs) and carbon nano-onions (CNOs) have emerged recently as an excellent biocompatible nanomaterial with great structural, mechanical, and electronic properties. SWCNTs have been used in the fabrication of biosensors due to their unique and well-defined electrical and mechanical properties. SWNTs enhance electronic signal in electrochemical measurements by providing significantly larger surface area on the same site than a bare electrode due to high aspect ratio (Okuno et al., 2007, Goyal et al., 2010).
 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
For the benefit of using a carbon nanomaterial with well-defined electrical and mechanical properties, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the single-walled carbon nanotubes of Rizwan 2018 for the multi-walled carbon nanotubes of Jie in Jie's electrochemiluminescence immunosensor.
Regarding claim 3, Jie discloses that the electrochemiluminescence immunosensor is label free (human IgG was not labelled, section 3.3). Rizwan 2018 also discloses label-free detection (title; page 212, last para.).
Regarding claim 4, if the indefinite limitation "forms a thin film with a carbon nanofibers screen-printed electrode by modifying thereof" is broadly interpreted as a method step or an intended use (rather than narrowly interpreted a "carbon nanofibers screen-printed electrode" as a component of the electrochemiluminescence immunosensor), then the electrochemiluminescence immunosensor of Jie in view of Rizwan 2018 is capable of being used in a method step of forming "a thin film with a carbon nanofibers screen-printed electrode by modifying thereof."
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 7, if the indefinite limitation "forms an immunocomplex on the nanocomposite…" is broadly interpreted as a method step or an intended use, then the electrochemiluminescence immunosensor of Jie in view of Rizwan 2018 is capable of being used in a method step of forming "an immunocomplex on the nanocomposite…" The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jie in view of Rizwan 2018 as applied to claims 1, 3, 4, and 7 above, further in view of Yu ("Study on CdTe Quantum Dots Electrochemiluminescent Sensor Supported by Carbon Nano-tubes With ITO Basal Electrode," AIP Conference Proceedings 2011).
Regarding claim 2, Jie discloses that the quantum dots are based on cadmium sulfide (abstract), and Jie in view of Rizwan 2018 do not disclose that the quantum dots are based on cadmium telluride.
Sulfur and tellurium are both chalcogens and as a result are expected to share properties.
Quantum dots are based on cadmium telluride are known, as shown in the analogous art of Yu, who discloses an electrochemiluminescent sensor having a composite of CdTe QDs, carbon nanotubes and chitosan (abstract).
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Because of the suitability of CdTe QDs and their expected similarity to CdS QDs, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the CdTe QDs of Yu for the CdS QDs of Jie in the electrochemiluminescence immunosensor of Jie in view of Rizwan 2018.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rizwan 2017 ("A highly sensitive and label-free electrochemiluminescence immunosensor for beta 2-microglobulin," Anal. Methods, 2017) in view of Rizwan 2018.
Regarding claim 1, Rizwan 2017 discloses an electrochemiluminescence immunosensor for detecting a protein (β-2-microglobulin; abstract) in a biological sample, the electrochemiluminescence immunosensor comprising: 
a nanocomposite of gold nanoparticles (abstract, Scheme 1; page 2571, penultimate para.); 
carbon nanomaterials (carbon nano-onions, abstract, Scheme 1; page 2571, penultimate para); 
one or more quantum dots (CdSe QDs, abstract, Scheme 1; page 2571, penultimate para); and 
a chitosan ("CS," abstract, Scheme 1; page 2571, penultimate para).
Regarding the limitation of "An electrochemiluminescence immunosensor for detecting [h]aptoglobin in a biological sample," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The scope of the claimed electrochemiluminescence immunosensor does not include an anti-Hp antibody.
Rizwan 2017 does not disclose that the carbon nanomaterials are single-walled carbon nanotubes, instead disclosing carbon nano-onions (abstract, Scheme 1).
In the analogous art of an immunosensor comprising gold nanoparticles, single-walled carbon nanotubes, and chitosan (abstract; Scheme 1), Rizwan 2018 teaches the following (page 212, right col., second para.):
With the continuous and rapid progress of nanoscience and nanotechnology in material sciences, carbon nanomaterials, particularly single-walled carbon nanotube (SWCNTs) and carbon nano-onions (CNOs) have emerged recently as an excellent biocompatible nanomaterial with great structural, mechanical, and electronic properties. SWCNTs have been used in the fabrication of biosensors due to their unique and well-defined electrical and mechanical properties. SWNTs enhance electronic signal in electrochemical measurements by providing significantly larger surface area on the same site than a bare electrode due to high aspect ratio (Okuno et al., 2007, Goyal et al., 2010).
 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
For the benefit of using a carbon nanomaterial with well-defined electrical and mechanical properties, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the single-walled carbon nanotubes of Rizwan 2018 for the carbon nano-onions of Rizwan 2017 in the electrochemiluminescence immunosensor of Rizwan 2017.
Regarding claim 3, Rizwan 2017 discloses that the electrochemiluminescence immunosensor is label free (title and abstract). Rizwan 2018 also discloses label-free detection (title; page 212, last para.).
Regarding claim 4, if the indefinite limitation "forms a thin film with a carbon nanofibers screen-printed electrode by modifying thereof" is broadly interpreted as a method step or an intended use (rather than narrowly interpreted a "carbon nanofibers screen-printed electrode" as a component of the electrochemiluminescence immunosensor), then the electrochemiluminescence immunosensor of Rizwan 2017 in view of Rizwan 2018 is capable of being used in a method step of forming "a thin film with a carbon nanofibers screen-printed electrode by modifying thereof."
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 5, Rizwan 2017 discloses that the electrochemiluminescence immunosensor further comprises [Ru(bpy)3]2+ as a luminophore (abstract; Scheme 1). The required limitations of the claim are met because the indefinite limitation "on an interface of…" has been broadly interpreted as an intended use of the electrochemiluminescence immunosensor, rather than a component. Because the electrochemiluminescence immunosensor of Rizwan 2017 in view of Rizwan 2018 is capable of being used with the recited interface, the required limitations are met.
Regarding claim 6, Rizwan 2017 discloses that the electrochemiluminescence immunosensor further comprises tripropylamine as a coreactant (TPrA, Scheme 1). The required limitations of the claim are met because the indefinite limitation "on the interface of…" has been broadly interpreted as an intended use of the electrochemiluminescence immunosensor, rather than a component. Because the electrochemiluminescence immunosensor of Rizwan 2017 in view of Rizwan 2018 is capable of being used with the recited interface, the required limitations are met.
Regarding claim 7, if the indefinite limitation "forms an immunocomplex on the nanocomposite…" is broadly interpreted as a method step or an intended use, then the electrochemiluminescence immunosensor of Rizwan 2017 in view of Rizwan 2018 is capable of being used in a method step of forming "an immunocomplex on the nanocomposite…" The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rizwan 2017 in view of Rizwan 2018 as applied to claims 1 and 3-7 above, further in view of Yu.
Regarding claim 2, Rizwan 2017 discloses that the quantum dots are based on cadmium selenide (abstract), and Rizwan 2017 in view of Rizwan 2018 do not disclose that the quantum dots are based on cadmium telluride.
Selenide and tellurium are both chalcogens and as a result are expected to share properties.
Quantum dots are based on cadmium telluride are known, as shown in the analogous art of Yu, who discloses an electrochemiluminescent sensor having a composite of CdTe QDs, carbon nanotubes and chitosan (abstract).
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Because of the suitability of CdTe QDs and their expected similarity to CdSe QDs, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the CdTe QDs of Yu for the CdSe QDs of Rizwan 2017 in the electrochemiluminescence immunosensor of Rizwan 2017 in view of Rizwan 2018.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797